         Case 1:19-cv-00351-LAP Document 9 Filed 03/08/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

------------------------------ x
AURELIUS CAPITAL MASTER,       :
LTD.,                          :
                               :
                  Plaintiff,   :                No. 19 Civ. 351
             v.                :
                               :
THE REPUBLIC OF ARGENTINA,     :
                               :
                  Defendant.
------------------------------ x


                               NOTICE OF APPEARANCE

             To the Clerk of this Court and all parties of record:

             Please enter my appearance as counsel in this case for Defendant The Republic of

Argentina.

             I certify that I am admitted to practice in this Court.


Dated:       March 8, 2019
             New York, New York

                                            /s/ Joseph E. Neuhaus
                                                        Joseph E. Neuhaus

                                            SULLIVAN & CROMWELL LLP
                                            125 Broad Street
                                            New York, New York 10004
                                            Telephone: (212) 558-4240
                                            Facsimile: (212) 291-9105

                                            Attorney for Defendant
                                            The Republic of Argentina




                                               -1-
